Per Curiam.

Appeal from an order of the Supreme Court which denied, without a hearing, a coram nobis application in which is sought a hearing as to the voluntariness of written statements made by defendant on Fovember 24, 1948 and December 13, 1948, termed by him “ confessions ”, received in evidence on his trial, which resulted in a judgment of conviction of murder in the first degree. Appellant’s brief raises no objection regarding his statement of Fovember 24, 1948. With respect to the statement of December 13, 1948, however, which was received over proper *872and timely objection, defendant is entitled, under People v. Huntley (15 N Y 2d 72), to a hearing upon the issue of its voluntariness. The voir dire examination conducted upon the trial, in the presence of the jury, followed by an evidentiary ruling admitting the statement in evidence, and ultimately by a charge in which the court stated that it “ admitted the confession as a voluntary confession, since there was no evidence to indicate that it was in any manner, other than voluntary ”, were not the equivalents of, and do not satisfy the procedural and other requirements imposed by the Huntley decision (supra) with respect -to confessions received over objection on trials had prior thereto. Order reversed, on -the law and the facts, application granted and matter remitted to Special Term for further proceedings in accordance with this memorandum decision. Gibson, P. J., Herlihy, Reynolds,-Aulisi and Staley, Jr., JJ., concur in memorandum Per Curiam.